Name: Commission Regulation (EEC) No 3350/89 of 7 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 89 Official Journal of the European Communities No L 323/ 19 COMMISSION REGULATION (EEC) No 3350/89 of 7 November 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 as last amended by Regulation (EEC) No 3336/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (ll ) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 8 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 312, 27. 10 . 1989, p. 20 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (4) OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 288, 6, 10. 1989, p. 17. (8) OJ No L 322, 7. 11 . 1989, p. 17. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1,-3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 8 . 11 . 89No L 323/20 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,885 21,956 21,921 22,195 22,477 22,755 2. Final aids : \ (a) Seed harvested and processed in : I \  Federal Republic of Germany \ ll (DM) 52,00 52,17 52,09 52,76 53,42 54,26  Netherlands (Fl) 57,73 57,92 57,82 58,56 59,30 60,24  BLEU (Bfrs/Lfrs) 1 056,76 1 060,19 1 058,50 1 071,73 1 085,34 1 098,77  France (FF) 165,96 166,48 166,17 168,28 170,46 172,60  Denmark (Dkr) 195,43 196,07 195,76 198,20 200,72 203,20  Ireland ( £ Irl) 18,471 18,529 18,494 18,729 18,972 19,201  United Kingdom ( £) 13,776 13,809 13,742 13,899 14,101 14,199  Italy (Lit) 36 105 36 218 36 151 36 610 37 083 37 550  Greece (Dr) 3 470,58 3 446,94 3 389,14 3 400,38 3 452,36 3 405,26 (b) Seed harvested in Spain and IlllIIIl \ processed : ll||  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 098,99 3 110,72 3 100,71 3 132,90 3 175,84 3 194,62 (c) Seed harvested in Portugal and li|| processed : IlIIli\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 316,19 4 321,24 4 301,48 4 327,24 4 374,16 4 367,88 8 . 11 . 89 Official Journal of the European Communities No L 323/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : \  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,385 24,456 24,421 24,695 24,977 25,255 2. Final aids : l \ (a) Seed harvested and processed in : I  Federal Republic of Germany \ \ \ (DM) 57,90 58,07 57,99 58,66 59,32 60,16  Netherlands (Fl) 64,32 64,51 64,42 65,15 65,90 66,83  BLEU (Bfrs/Lfrs) 1 177,48 1 180,90 1 179,21 1 192,44 1 206,06 1 219,49  France (FF) 185,20 185,72 185,41 187,52 189,70 191,85  Denmark (Dkr) 217,76 218,39 218,08 220,53 223,05 225,53  Ireland ( £ Irl) 20,613 20,671 20,636 20,871 21,114 21,343  United Kingdom ( £) 15,529 15,563 15,495 15,653 15,854 15,952  Italy (Lit) 40 287 40 401 40 333 40 793 41 266 41 732  Greece (Dr) 3 919,05 3 895,41 3 837,61 3 848,84 3 900,83 3 853,73 (b) Seed harvested in Spain and \ || |||| processed : lll  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 481,23 3 492,96 3 482,95 3 515,14 3 558,08 3 576,86 (c) Seed harvested in Portugal and ll\ l li processed : ll l li\  in Portugal (Esc) 480,01 480,01 480,01 480,01 \ 480,01 480,01  in another Member State (Esc) 4 796,20 4 801,24 4 781,49 4 807,24 4 854,17 4 847,88 8 . 11 . 89No L 323/22 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 30,337 6,890 0,000 30,451 6,890 0,000 30,624 6,890 0,000 31,367 6,890 0,000 31,698 2. Final aids : l (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 71,98 80,02 1 464,88 230,82 270,91 25,690 19,581 50 205 4 951,10 72,25 80,33 1 470,38 231,67 271,93 25,785 19,644 50 390 4 932,63 72,66 80,78 1 478,74 232,99 273,47 25,931 19,737 50 676 4 914,09 74,43 82,75 1514,62 238,78 280,11 26,576 20,263 51 933 5 021,54 75,21 . 83,62 1 530,60 241,33 283,07 26,860 20,499 52 489 5 082,41 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 700,56 1 053,45 3 718,88 1 053,45 3 739,23 1 053,45 3 840,40 1 053,45 3 890,82 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 510,42 6 344,97 0,00 6 522,47 6 356,71 0,00 6 542,44 6 376,17 0,00 6 661,99 6 492,68 0,00 6 718,23 6 547,49 3. Compensatory aids :  in Spain (Pta) 3 651,82 3 670,14 3 690,49 3 791,65 3 842,08 4. Special aid :  in Portugal (Esc) 6 344,97 6 356,71 6 376,17 6 492,68 6 547,49 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,052430 2,316680 43,082900 6,967840 7,988750 0,772621 0,701988 1 506,06 183,70500 175,74200 130,64000 2,048460 2,312520 43,058799 6,967190 7,999130 0,772948 0,704246 1 506,64 186,58800 176,19900 131,14600 2,044740 2,308640 43,032300 6,966360 8,009090 0,773632 0,706476 1 507,17 189,23200 176,82900 131,59800 2,041220 2,304580 43,002200 6,965190 8,009590 0,774239 0,708745 1 507,79 191,61800 177,90700 132,07800 2,041220 2,304580 43,002200 6,965190 8,009590 0,774239 0,708745 1 507,79 191,61800 177,90700 132,07800 2,031740 2,293890 42,933100 6,964370 8,023110 0,776976 0,714784 1 508,89 197,66100 180,81000 133,26800